Exhibit 10.11

AMENDMENT NO. 2

TO THE

ENSCO SAVINGS PLAN

(As Revised and Restated Effective 1 January 2002)

THIS AMENDMENT NO. 2, executed this 14th day of May 2012, and effective as of
the time and/or dates specifically provided herein, by ENSCO International
Incorporated, having its principal office in Houston, Texas (hereinafter
referred to as the “Company”).

W I T N E S S E T H:

WHEREAS, the Company established the Energy Service Company, Inc. Profit Sharing
Plan (the “Plan”) effective May 15, 1991 in the form of a profit sharing plan
designed to constitute a “qualified plan” within the meaning of applicable
sections of the Internal Revenue Code of 1986, as amended (the “Code”),
including Section 401(k) thereof;

WHEREAS, the Plan was amended effective May 15, 1991 by resolution of the Board
of Directors of the Company (the “Board”) dated February 16, 1993 to change the
name of the Plan to the “ENSCO Savings Plan”;

WHEREAS, the Company also maintained the ENSCO Profit Sharing Plan which was
merged into the Plan effective July 1, 1991;

WHEREAS, the Company acquired Penrod Drilling Corporation (“Penrod”) and the
Penrod Thrift Plan maintained by Penrod was merged into the Plan effective
December 31, 1993 and Penrod became a participating employer in the Plan
effective as of January 1, 1994;

WHEREAS, the Plan was amended by Amendment No. II effective December 31, 1993 to
provide (i) that all matching contributions by the Company to the Plan will be
made in shares of common stock of the Company, (ii) that the vesting schedule
used by the Plan shall be a six-year schedule pursuant to which a participant is
20% vested after two years of service and an additional 20% for each year
thereafter, (iii) for the direct rollover rules of Section 401(a)(31) of the
Code, (iv) for the new compensation limitation of Section 401(a)(17) of the
Code, (v) for elimination of the requirement that a participant be employed on
December 31 of a plan year to receive an allocation of a Company matching
contribution made for that plan year and (vi) for such other administrative
provisions as the officers of the Company deemed appropriate;

WHEREAS, the Company appointed T. Rowe Price Trust Company successor trustee of
the Plan effective January 1, 1995;

WHEREAS, the Company acquired Dual Drilling Company (“Dual”) effective June 12,
1996 and Dual Holding Company, a wholly-owned subsidiary of the Company, became
the successor sponsor to Dual of the Dual Drilling Company Employees Tax
Deferred/Thrift Savings Plan and Trust the “Dual 401(k) Plan”;

WHEREAS, the eligible employees of Dual became eligible to participate in the
Plan effective July 1, 1996;



--------------------------------------------------------------------------------

WHEREAS, the Plan was amended by Amendment No. III effective July 1, 1996 by
resolution of the Board to (i) provide all employees of Dual as of June 12, 1996
with credit for all service with Dual for purposes of the eligibility and
vesting provisions of the Plan, (ii) permit participation in the Plan as of
July 1, 1996 by all participants in the Dual 401(k) Plan as of June 30, 1996,
(iii) provide that any participant in the Dual 401(k) Plan as of June 30, 1996
shall be fully vested in his account balance in the Plan as of the date he has
both attained age 55 and received credit under the Plan for at least five years
of vesting service, (iv) eliminate the $500 minimum withdrawal requirement with
respect to in-service withdrawals of pre-tax contributions to the Plan, and
(v) provide for the same rules in the Plan as are presently contained in the
Dual 401(k) Plan with respect to in-service withdrawals of amounts attributable
to after-tax contributions which are to be transferred to the trust of the Plan
pursuant to the merger of the Dual 401(k) Plan into the Plan;

WHEREAS, the Dual 401(k) Plan was subsequently amended and restated effective as
of January 1, 1989 and such restatement provided that, effective June 1, 1996,
each participant in the Dual 401(k) Plan shall be fully vested in his individual
account in the Dual 401(k) Plan;

WHEREAS, the Plan was amended by Amendment No. IV effective April 1, 1997 to
change the “entry dates” for the Plan;

WHEREAS, (i) the Board approved the merger of the Dual 401(k) Plan into the Plan
as soon as administratively practicable following the issuance by the National
Office of the Internal Revenue Service of a compliance statement pursuant to the
application filed by Dual Holding Company, as successor sponsor to Dual of the
Dual 401(k) Plan, under the Voluntary Compliance Resolution program of the
Internal Revenue Service and (ii) following receipt by Dual Holding Company of
that compliance statement, the Dual 401(k) Plan was merged into the Plan
effective as of January 31, 2000;

WHEREAS, the Company revised and restated the Plan, effective January 1, 1997
(the “1997 Restatement”), except for certain provisions for which another
effective date was subsequently provided elsewhere in the terms of the 1997
Restatement, to (i) incorporate the prior amendments to the Plan,
(ii) incorporate such other provisions as were necessary due to the merger of
the Penrod Thrift Plan and the Dual 401(k) Plan into the Plan, (iii) clarify the
definition of “annual compensation” used for nondiscrimination testing under
Sections 401(k) and 401(m) of the Code, and (iv) bring the Plan into compliance
with the Code, as modified by the Small Business Job Protection Act of 1996, the
General Agreement on Tariffs and Trade under the Uruguay Round Agreements Act,
the Uniformed Services Employment and Reemployment Rights Act of 1994, the
Taxpayer Relief Act of 1997, the Internal Revenue Service Restructuring and
Reform Act of 1998, and the Community Renewal Tax Relief Act of 2000, as well as
all applicable rules, regulations and administrative pronouncements enacted,
promulgated or issued since the date the Plan was last restated;

WHEREAS, the Company adopted Amendment No. 1 to the 1997 Restatement, effective
January 1, 2002, to reflect the proposed Treasury regulations (the “Proposed
Regulations”) issued under Section 401(a)(9) of the Code;

 

-2-



--------------------------------------------------------------------------------

WHEREAS, the Company adopted Amendment No. 2 to the 1997 Restatement, effective
as of January 1, 2002, except as specifically otherwise in Amendment No. 2, to
(i) reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”) which generally became applicable to the
Plan effective as of January 1, 2002, and (ii) constitute good faith compliance
with the requirements of EGTRRA;

WHEREAS, the Pension and Welfare Benefits Administration of the Department of
Labor issued final regulations establishing new standards for processing benefit
claims of participants and beneficiaries under Section 15.6 of the 1997
Restatement which were clarified by further guidance from the Pension and
Welfare Benefits Administration (collectively the “Final Claims Procedure
Regulations”);

WHEREAS, the Proposed Regulations for which the 1997 Restatement was amended by
Amendment No. 1 were replaced by final Treasury regulations that were issued
April 17, 2002 under Section 401(a)(9) of the Code relating to required minimum
distributions under Section 15.4 of the 1997 Restatement (the “Final Required
Minimum Distribution Regulations”);

WHEREAS, the Company acquired Chiles Offshore Inc. (“Chiles”), effective
August 7, 2002, pursuant to a merger agreement among the Company, Chore
Acquisition, Inc. (“Chore”), a wholly-owned subsidiary of the Company, and
Chiles, whereby Chiles was merged with and into Chore, with Chore being the
surviving company and continuing to exist as a wholly-owned subsidiary of the
Company and the successor sponsor to Chiles of the Chiles Offshore Inc. 401(k)
Retirement Savings Plan (the “Chiles 401(k) Plan”);

WHEREAS, the employees of Chiles that continued as employees of a subsidiary of
the Company on and after August 7, 2002 continued to be eligible to participate
in the Chiles 401(k) Plan through September 30, 2002 and then became eligible to
participate in the Plan effective October 1, 2002;

WHEREAS, the Chiles 401(k) Plan was merged into the Plan effective October 1,
2002 and the assets of the Chiles 401(k) Plan were transferred on October 1,
2002 from the trust established pursuant to the Chiles 401(k) Plan to the trust
established pursuant to the Plan;

WHEREAS, the Company adopted Amendment No. 3 to the 1997 Restatement, effective
as of October 1, 2002, unless specifically provided otherwise in Amendment
No. 3, to, among other things, (i) revise Section 15.6 of the 1997 Restatement
to provide that the administrator of the Plan shall process benefit claims of
participants and beneficiaries pursuant to the claims procedure specified in the
summary plan description for the Plan which shall comply with the Final Claims
Procedure Regulations, as may be amended from time to time, (ii) reflect the
Final Required Minimum Distribution Regulations by amending Section 15.4 of the
1997 Restatement consistent with the Model Amendment provided by the Internal
Revenue Service in Rev. Proc. 2002-29, (iii) permit participation in the Plan on
October 1, 2002 (the “Date of Participation”) by all employees of Chiles who are
both eligible to participate in the Chiles 401(k) Plan as of September 30, 2002
and are employed by the Company or a subsidiary of the Company on October 1,
2002, (iv) provide all employees of Chiles who begin to participate in the Plan
as of the Date of Participation with credit for all actual service with Chiles
for purposes of the eligibility and vesting provisions of the Plan, (v) provide
that any participant in the Chiles 401(k)

 

-3-



--------------------------------------------------------------------------------

Plan who has credit under the Chiles 401(k) Plan for at least three years of
vesting service as of the Date of Participation shall continue to vest under the
Plan in his account balance in the Plan pursuant to the vesting schedule
contained in the Chiles 401(k) Plan, (vi) provide that any participant in the
Chiles 401(k) Plan who has credit under the Chiles 401(k) Plan for two years of
vesting service as of the Date of Participation shall remain 40% vested in his
account balance in the Plan but, subsequent to the Date of Participation, shall
continue to vest in his account balance in the Plan pursuant to the vesting
schedule of the Plan, (vii) provide that any participant in the Chiles 401(k)
Plan who has credit under the Chiles 401(k) Plan for one year of vesting service
as of the Date of Participation shall remain 20% vested in his account balance
in the Plan but, subsequent to the Date of Participation, shall continue to vest
in his account balance in the Plan pursuant to the vesting schedule of the Plan,
(viii) provide that any participant in the Chiles 401(k) Plan as of the Date of
Participation shall become fully vested in his account balance in the Plan as of
the date he has both attained age 55 and received credit under the Plan for at
least five years of vesting service, and (ix) provide that any participant in
the Chiles 401(k) Plan as of the Date of Participation shall be eligible for an
in-service withdrawal from the Plan under Section 15.5(c) of the 1997
Restatement once every six months after he has attained 59 1/2;

WHEREAS, the Company adopted Amendment No. 4 to the 1997 Restatement to
retroactively amend the definition of Profit Sharing Entry Date in Section 1.16
of the 1997 Restatement to conform the terms of Section 1.16 of the 1997
Restatement to the actual operation of the Plan as authorized by Section 2.07(3)
of Appendix B to Rev. Proc. 2002-47;

WHEREAS, the Company adopted Amendment No. 5 to the 1997 Restatement to
(i) reduce the service requirement to become eligible to participate in the
401(k) feature of the Plan, (ii) revise the requirements for an election to
participate in the 401(k) feature of the Plan and for subsequent amendments to a
salary reduction agreement, and (iii) increase the maximum deferral percentage
that may be elected under a salary reduction agreement;

WHEREAS, EGTRRA amended Section 401(a)(31)(B) of the Code to require that
mandatory distributions of more than $1,000 from the Plan be paid in a direct
rollover to an individual retirement plan as defined in Sections 408(a) and
(b) of the Code if the distributee does not make an affirmative election to have
the amount paid in a direct rollover to an eligible retirement plan or to
receive the distribution directly and I.R.S. Notice 2005-5 provides that this
provision became effective to the Plan for distributions on or after March 28,
2005;

WHEREAS, the Company adopted Amendment No. 6 to the 1997 Restatement
(i) effective as of September 1, 2005, to increase the normal retirement age
under the Plan from age 60 to age 65, and (ii) effective as of March 28, 2005,
to comply with the provisions of Section 401(a)(31)(B) of the Code, as amended
by EGTRRA and the guidance issued in I.R.S. Notice 2005-5 relating to the
application of the new rules in connection with automatic rollovers of certain
mandatory distributions;

WHEREAS, the Katrina Emergency Tax Relief Act of 2005 (“KETRA”) amended the Code
to immediately authorize tax-favored withdrawals and special provisions for
loans from qualified retirement plans to provide relief relating to Hurricane
Katrina;

 

-4-



--------------------------------------------------------------------------------

WHEREAS, the Company adopted Amendment No. 7 to the 1997 Restatement, effective
as of October 3, 2005, to provide temporary relief to certain participants and
related individuals affected by Hurricane Katrina in the form of (i) hardship
withdrawals from the Plan, and (ii) modified loan provisions for certain loans
from the Plan;

WHEREAS, the Gulf Opportunity Zone Act of 2005 amended the Code to expand the
hurricane-related relief provided under KETRA to victims of Hurricane Rita and
Hurricane Wilma;

WHEREAS, the Company adopted Amendment No. 8 to the 1997 Restatement to provide
temporary relief to certain participants and related individuals affected by
Hurricane Rita and/or Hurricane Wilma in the form of (i) hardship withdrawals
from the Plan, and (ii) modified loan provisions for certain loans from the
Plan;

WHEREAS, the Company adopted Amendment No. 9 to the 1997 Restatement, effective
January 1, 2007, to reduce the service requirement to become eligible to
participate in the profit sharing feature of the Plan with respect to employees
who are employed or reemployed after December 31, 2006;

WHEREAS, the Department of Treasury issued final regulations under Sections
401(k) and 401(m) of the Code which generally became applicable to the Plan
effective as of January 1, 2006 (collectively the “Final 401(k)/401(m)
Regulations”);

WHEREAS, the Company adopted Amendment No. 10 to the 1997 Restatement
(i) effective as of January 1 2006, to reflect the Final 401(k)/401(m)
Regulations and to constitute good faith compliance with the Final 401(k)/401(m)
Regulations and (ii) effective as of January 1, 2007, to exclude Carl F. Thorne
from further participation in the profit sharing feature of the Plan;

WHEREAS, the Company adopted Amendment No. 11 to the 1997 Restatement, effective
January 1, 2008, to (i) clarify that certain highly compensated employees are
not permitted to amend their salary reduction contribution elections for a year
during the year, and (ii) amend the vesting schedule in Section 14.2 of the 1997
Restatement;

WHEREAS, the Pension Protection Act of 2006 requires participant-directed
individual account plans to provide quarterly benefit statements to the plans’
participants providing certain specific information;

WHEREAS, the Department of Labor issued final regulations relating to qualified
default investment alternatives in participant-directed individual account plans
which may become applicable to a plan effective on or after December 24, 2007
(the “Qualified Default Investment Alternatives Regulations”);

WHEREAS, the Company adopted Amendment No. 12 to the 1997 Restatement, to
(i) amend, effective as of January 1, 2008, the investment funds specified in
Section 1.24 of the 1997 Restatement available for participant direction of
investment, (ii) amend, effective June 1, 2008, Section 1.24 and Section 22.8 of
the 1997 Restatement to provide a limitation on the portion of a participant’s
individual account that may be invested in Fund 5, (iii) amend,

 

-5-



--------------------------------------------------------------------------------

effective June 1, 2008, Section 3.1 of the 1997 Restatement to provide for
automatic enrollments, (iv) amend, effective as of January 1, 2007, Section 10.2
and Section 22.8 of the 1997 Restatement to comply with the quarterly benefit
statement requirements of the Pension Protection Act of 2006, (v) amend,
effective June 1, 2008, Section 15.11 of the 1997 Restatement to provide for
eligible rollover distributions by non-spousal beneficiaries as permitted by the
Pension Protection Act of 2006, and (vi) amend, effective June 1, 2008,
Section 22.8 and Section 22.10 of the 1997 Restatement to change the default
investment fund and to specify related procedures in compliance with the
Qualified Default Investment Alternatives Regulations governing the investment
of the individual account of new participants with an employment or reemployment
commencement date after May 31, 2008 who fail to affirmatively direct the
investment of their individual accounts;

WHEREAS, the Company adopted Amendment No. 13 to the 1997 Restatement, to
(i) amend, effective as of February 1, 2009, the investment funds specified in
Section 1.24 of the 1997 Restatement available for participant direction of
investment, (ii) amend, effective January 1, 2009, except as otherwise
specifically provided therein to the contrary, Article II and Section 3.1(b)(iv)
of the 1997 Restatement to provide for the exclusion from initial or continued
eligibility to participate in the Plan of all employees of the Company and
Affiliated Companies who become or may subsequently become eligible to
participate in the Ensco Multinational Savings Plan on or after January 1, 2009,
or would otherwise become or subsequently become eligible to participate in the
Ensco Multinational Savings Plan on or after January 1, 2009 but for the fact
that any such employee is not working outside the country of the employee’s
permanent residence, (iii) amend, effective January 1, 2008, Section 3.2 of the
1997 Restatement to provide that an employer shall make additional matching
contributions as of the last day of any plan year, commencing with the plan year
ending December 31, 2008, to the extent the Plan administrator determines that a
participant did not receive the same amount of matching contributions to which
the participant was entitled for that plan year based on his salary reduction
contributions and his annual compensation for that plan year, and (iv) amend,
effective January 1, 2008, Section 7.4 of the 1997 Restatement to provide for
the exclusion of all participants and employees of the Company and Affiliated
Companies who become or may subsequently become eligible to participate in the
Ensco Multinational Savings Plan on or after January 1, 2009, or would otherwise
become or subsequently become eligible to participate in the Ensco Multinational
Savings Plan on or after January 1, 2009 but for the fact that any such employee
is not working outside the country of the employee’s permanent residence, from
initial or continued eligibility to share in the allocation of any profit
sharing contribution (as well as the forfeitures, if any, that may become
allocable under Section 7.4 of the 1997 Restatement along with such profit
sharing contributions) that may be made to the Plan under Section 3.3 of the
1997 Restatement for any plan year beginning on or after January 1, 2008;

WHEREAS, final Treasury regulations were issued under Section 415 of the Code
which became effective to the Plan as of January 1, 2008 (the “Final 415
Regulations”);

WHEREAS, the Company adopted Amendment No. 14 to the 1997 Restatement, to
(i) amend, effective January 1, 2008, Article VIII of the 1997 Restatement to
reflect the Final 415 Regulations, and (ii) amend, effective October 1, 2009,
Section 22.8 of the 1997 Restatement to reduce the increments by which
participants can select investment funds from ten percent to the lowest
increment determined from time to time by the administrator of the Plan and to
reduce the limitation on the portion of a participant’s individual account that
may be invested in Fund 5;

 

-6-



--------------------------------------------------------------------------------

WHEREAS, the Company adopted Amendment No. 15 to the 1997 Restatement, to
(i) amend, effective January 1, 2008, Section 4.1 of the 1997 Restatement to
reflect the change made to the Code by the provisions of the Worker, Retiree,
and Employer Recovery Act of 2008 which provide that the correction of excess
elective deferrals by distribution for taxable years beginning after
December 31, 2007 shall not require the distribution of gap period income, i.e.,
earnings attributable to such distributed amounts after the end of the taxable
year through the date prior to the date of distribution, (ii) amend Sections 4.3
and 5.2 of the 1997 Restatement, as amended, to reflect the provisions of the
Pension Protection Act of 2006 which provide that the correction of excess
salary reduction contributions and excess matching contributions by distribution
for plan years beginning after December 31, 2007 shall not require the
distribution of gap period income, i.e., earnings attributable to such
distributed amounts after the end of the plan year through the date prior to the
date of distribution, and (iii) amend, effective for distributions after
December 31, 2006, Section 15.2 of the 1997 Restatement, as amended, to reflect
the provisions of the Pension Protection Act of 2006 which specify the content
and timing requirements for notices required to be provided to participants
regarding their distribution election rights under the Plan;

WHEREAS, the board of directors of the Company and the stockholders of the
Company approved the adoption of the Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) by and between the Company and ENSCO
Newcastle LLC, a newly formed Delaware limited liability company (“Ensco
Mergeco”) and a wholly-owned subsidiary of ENSCO Global Limited, a newly formed
Cayman Islands exempted company (“Ensco Cayman”) and a wholly-owned subsidiary
of the Company, pursuant to which Ensco Mergeco merged (the “Merger”) with and
into the Company, with the Company surviving the Merger as a wholly-owned
subsidiary of Ensco Cayman;

WHEREAS, Ensco Cayman became, in connection with the Merger, a wholly-owned
subsidiary of ENSCO International Limited, a newly formed private limited
company incorporated under English law which, prior to the effective time of the
Merger, re-registered as a public limited company named “Ensco International
plc” (“Ensco UK”);

WHEREAS, pursuant to the Merger Agreement, each issued and outstanding share of
the common stock of the Company was converted into the right to receive one
American depositary share (each an “ADS” and collectively, the “ADSs”), which
represents one Class A ordinary share of Ensco UK and is evidenced by an
American depositary receipt;

WHEREAS, the Company adopted Amendment No. 16 to the 1997 Restatement to amend,
effective as of December 23, 2009 (or, if different, the effective date of the
Merger), (i) Section 1.10 of the 1997 Restatement to define “Ensco ADS” instead
of “Company Stock,” (ii) Section 1.14 of the 1997 Restatement to prohibit any
Affiliated Company that is a UK or English company from becoming an Employer
under the Plan, (iii) the fund listed as Fund 5 in Section 1.24 of the 1997
Restatement to mean the Ensco ADS Fund, (iv) Section 21.6 of the 1997
Restatement to reflect the voting rights and procedures in connection with the
ADSs and the underlying Shares (as defined in such section), (v) Section 21.7 of
the 1997 Restatement to

 

-7-



--------------------------------------------------------------------------------

reflect certain concepts under English law related to offers as described in
such section, (vi) Section 22.10 of the 1997 Restatement to specifically provide
that each share of Common Stock held by the Trust Fund on the effective date of
the Merger was converted into one ADS, pursuant to the Merger Agreement, and
(vii) to make such other conforming changes to the 1997 Restatement as
determined necessary;

WHEREAS, the name of Ensco UK was changed to “Ensco plc” and the name of the
Plan was changed to “Ensco Savings Plan”;

WHEREAS, the Company adopted Amendment No. 17 to the 1997 Restatement, to amend
(i) Sections 1.10, 21.6 and 22.10 of the 1997 Restatement to reflect the change
to the name of Ensco UK to “Ensco plc,” (ii) Section 1.36 of the 1997
Restatement to reflect the change to the name of the Plan to “Ensco Savings
Plan,” and (iii) Section 3.1(b)(vi) of the 1997 Restatement, effective
January 1, 2007, to increase the default deferral percentage under the automatic
enrollment feature of the Plan from three percent to five percent;

WHEREAS, pursuant to the guidance issued by the Internal Revenue Service in Rev.
Proc. 2007-44, the Plan has been assigned a five-year remedial amendment cycle
of Cycle E which requires the Plan to be amended no later than January 31, 2011
(except as may be provided otherwise by Rev. Proc. 2007-44 or other published
guidance for certain interim amendments) to bring the Plan into compliance with
the 2009 Cumulative List of Changes in Plan Qualification Requirements published
by the Internal Revenue Service in Notice 2009-98 for Cycle E plans (the “Cycle
E Cumulative List”), which identifies all changes in the qualification
requirements applicable to Cycle E plans resulting from statutory, regulatory
and other guidance published in the Internal Revenue Bulletin;

WHEREAS, the Pension Protection Act of 2006 enacted other changes to the Code,
certain provisions of which become applicable to the Plan for Years beginning on
or after January 1, 2007;

WHEREAS, the Company amended and restated the Plan, effective January 1, 2002
(the “2002 Restatement”), except for certain provisions for which another
effective date is subsequently provided otherwise in the terms of the 2002
Restatement, to (i) incorporate the provisions of Amendment Nos. 1-17 to the
1997 Restatement, (ii) bring the Plan into compliance with the Code, as modified
by the changes in the qualification requirements applicable to the Plan that are
identified in the Cycle E Cumulative List, including, but not limited to EGTRRA,
the Final Required Minimum Distribution Regulations, the Final 401(k)/401(m)
Regulations, the Final 415 Regulations, and the Worker, Retiree, and Employer
Recovery Act of 2008, (iii) reflect certain provisions of the Pension Protection
Act of 2006 and to constitute good faith compliance with the requirements of the
Pension Protection Act of 2006, and (iv) bring the Plan into compliance with all
applicable rules, regulations and administrative pronouncements enacted,
promulgated or issued since the Plan was restated by the 1997 Restatement;

WHEREAS, the Company acquired Pride International, Inc. (“Pride”), effective
31 May 2011, pursuant to a merger agreement by and among Ensco UK, the Company,
an indirect wholly owned subsidiary of Ensco UK, ENSCO Ventures LLC, a Delaware
limited liability company and an indirect, wholly owned subsidiary of Ensco UK
(the “Merger Sub”), and Pride,

 

-8-



--------------------------------------------------------------------------------

whereby the Merger Sub was merged with and into Pride (the “2011 Merger”), with
Pride surviving the 2011 Merger as a wholly owned subsidiary of Ensco UK and
continuing as sponsor of the Pride International, Inc. 401(k) Retirement and
Savings Plan (the “Pride 401(k) Plan”);

WHEREAS, the employees of Pride who continued as employees of Pride on and after
31 May 2011 shall continue to be eligible to participate in the Pride 401(k)
Plan through 31 December 2011 and shall then become eligible to participate in
the Plan effective 1 January 2012;

WHEREAS, the Pride 401(k) Plan shall be merged into the Plan effective
31 December 2011 and the assets of the Pride 401(k) Plan shall be transferred on
31 December 2011 from the trust established pursuant to the Pride 401(k) Plan to
the trust established pursuant to the Plan;

WHEREAS, the Company adopted Amendment No. 1 to the 2002 Restatement, effective
1 October 2011, unless specifically provided otherwise in the terms of this
Amendment No. 1, to, among other things, (i) permit participation in the Plan on
1 January 2012 (the “Date of Participation”) by all employees of Pride who are
both eligible to participate in the Pride 401(k) Plan as of 31 December 2011 and
are employed by the Company or an affiliated company of the Company on
31 December 2011, (ii) provide all employees of Pride who begin to participate
in the Plan as of the Date of Participation (or, such earlier date after 31 May
2011 as determined for selected employees of Pride) with credit for all service
credited to such employees under the Pride 401(k) Plan for purposes of the
eligibility and vesting provisions of the Plan, (iii) provide that any
participant in the Pride 401(k) Plan shall, subsequent to the Date of
Participation (or, such earlier date of participation after 31 May 2011 as
determined for selected employees of Pride), remain 100% vested in his account
balance in the Plan attributable to the balance in his 401(k) safe harbor
matching employer contributions account, prior matching contributions account,
prior employer matching contributions account, and prior profit sharing
contributions account maintained under the Pride 401(k) Plan that shall be
transferred on 31 December 2011 to the Plan, (iv) amend Section 2.1 of the 2002
Restatement to eliminate the service requirement to become eligible to
participate in the 401(k) feature of the Plan and conform the definition of
401(k) Entry Date in Section 1.20 of the 2002 Restatement, (v) amend Section 2.1
of the 2002 Restatement to eliminate the service requirement to become eligible
to participate in the profit sharing feature of the Plan and amend the
definition of Profit Sharing Entry Date in Section 1.20 in the 2002 Restatement
to mean (A) the employment commencement date of an employee with respect to an
eligible employee who becomes employed before October 1 of a plan year and
(B) the January 1 of the next following plan year with respect to an eligible
employee who becomes employed after September 30 of a plan year, (vi) amend
Section 14.5 of the 2002 Restatement to permit certain financial hardship
withdrawals from the Plan, and (vii) provide that any participant in the Pride
401(k) Plan as of the Date of Participation shall be eligible for an in-service
withdrawal from the Plan under Section 14.5(c) of the 2002 Restatement
attributable to prior matching contributions and profit sharing contributions
under the Pride 401(k) Plan after he has attained age 59 1/2;

WHEREAS, each issued and outstanding ADS will be converted into the right to
receive a Class A ordinary share, par value US$0.10 of Ensco UK (each an “Ensco
UK Share”) effective as of the date fixed for termination of the Deposit
Agreement, dated as of September 29, 2009, among Ensco plc, Citibank, N.A., as
Depositary, and the holders and beneficial owners of the ADSs issued thereunder
(the “Termination Date”);

 

-9-



--------------------------------------------------------------------------------

WHEREAS, the Company now desires to adopt this Amendment No. 2 to the 2002
Restatement, to amend, effective as of the Termination Date (i) Section 1.19 of
the Plan by changing the definition of “Ensco ADS” to “Ensco UK Share,” (ii) the
fund listed as Fund 5 in Section 1.28 of the Plan to mean the Ensco UK Stock
Fund, (iii) Sections 20.6 and 20.7 of the Plan to reflect the voting rights and
procedures in connection with Ensco UK Shares, (iv) Section 21.10 of the Plan to
specifically provide that each ADS held by the Trust Fund on the Termination
Date was converted into one share of Ensco UK Share, and (v) to make such other
conforming changes to the Plan as determined necessary; and

WHEREAS, (i) the benefits payable from the Plan are independent of any benefits
an Employee is or may become entitled to under any other funded pension, profit
sharing or savings plan, (ii) the benefits payable to an Employee, former
Employee or Beneficiary under the Plan shall be determined solely by reference
to the provisions of the Plan in effect on the date of such Employee’s
retirement or other termination of employment, except as otherwise specifically
provided herein, and (iii) except as otherwise provided in the Plan or any
amendment to the Plan, the provisions of any amendment to the Plan shall apply
solely to an Employee, former Employee, Participant or Former Participant whose
employment with an Employer terminates on or after the effective date of the
amendment;

NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 2 to the 2002
Restatement:

1. Section 1.19 of the Plan is hereby amended to read as follows:

Sec. 1.19 Ensco UK Share means a Class A ordinary share, par value US$0.10, in
Ensco plc, a company incorporated under English law which wholly owns the
Company (“Ensco UK”). References (specific or otherwise) to shares of Company
Stock in the Plan, as amended, shall be read and considered to be references to
Ensco UK Shares and all references (specific or otherwise) to “stockholders of
the Company” shall be read and considered to be references to holders of Ensco
UK Shares, and all provisions of the Plan shall be consistently interpreted and
applied.

2. The fund designated in Section 1.28 of the Plan as Fund 5 is hereby amended
as follows:

 

  Fund 5: Ensco UK Stock Fund (known as the Ensco ADS Fund between the
“Termination Date,” as defined in Section 21.10, and the effective date of the
Merger and the Company Stock Fund prior to the effective date of the Merger)

 

-10-



--------------------------------------------------------------------------------

3. Sections 3.5, 14.1 and 14.11(c) are hereby amended to replace any reference
to Ensco ADSs with a reference to Ensco UK Shares.

4. Section 13.2 of the Plan is hereby amended by adding the following paragraph
to the end thereof to read as follows:

If a Participant was a participant in the Pride 401(k) Plan on 31 December 2011
and became a Participant in the Plan on 1 January 2012 (a “Pride Participant”),
then, notwithstanding the above vesting schedule in this Schedule 13.2, the
entire Employer Account of each Pride Participant shall become nonforfeitable
and fully vested on the date he attains age 55.

5. Section 20.6 of the Plan is hereby amended to read as follows:

Sec. 20.6 Voting of Ensco UK Share. The Trustee shall, upon receipt of notice to
it of any meeting at which the holders of Ensco UK Shares are entitled to vote,
promptly send (or cause a third party to send, at the expense of the Company)
each Participant and Former Participant a copy of the proxy solicitation
materials, together with a form requesting confidential voting instructions to
the Trustee regarding the Ensco UK Shares allocated to his Individual Account.
Each Participant and Former Participant shall be entitled to direct the Trustee
as to the manner in which the Trustee is to vote all Ensco UK Shares (including
fractional Ensco UK Shares) allocated to his Individual Account, provided he
delivers instructions to the Trustee to vote the Ensco UK Shares at least five
business days prior to the date such vote shall be required (or such other
period of time as may be required by the Trustee). In the event a Participant or
Former Participant delivers conflicting instructions, the instructions delivered
last in time shall control. In the event a Participant or Former Participant
fails to deliver such instructions, the Trustee shall vote, such Ensco UK Shares
proportionately to the ratio of the votes of the Participants and Former
Participants who have delivered voting instructions to the Trustee. Voting
instructions may be given only in respect of a number of Ensco UK Shares
representing an integral number of the Ensco UK Shares. All instructions shall
be maintained by the Trustee to safeguard the confidentiality of the
instructions.

6. Section 20.7 of the Plan is hereby amended to read as follows:

Sec. 20.7 Tender and Exchange Offers. The provisions of this Section 20.7 shall
apply in the event that a tender offer (as defined below) is made for the Ensco
UK Shares or an offer to exchange securities (as defined below) for the Ensco UK
Shares which are subject to the U.S. Securities Act of 1933, as amended, is
made.

(a) Definitions. A tender offer and an exchange offer or offer to exchange shall
have the meanings set forth below:

(i) an offer that is subject to Section 14(d)(1) of the U.S. Securities Exchange
Act of 1934, as amended; and

(ii) a “takeover offer” as defined in Section 974 of the UK Companies Act 2006
and if, at the relevant time, the Company is subject to the UK City Code on
Takeovers and Mergers, an “offer” (as defined therein).

 

-11-



--------------------------------------------------------------------------------

(b) Notice and Directions. Upon such a tender or exchange offer occurring, the
Company and the Trustee shall utilize their best efforts to notify each affected
Participant and Former Participant and to cause to be distributed to him such
information as will be distributed to the holders of the Ensco UK Shares,
generally in connection with any such tender or exchange offer and a form by
which the Participant or Former Participant may direct the Trustee in writing as
to what action, as set forth below, to take on behalf of that Participant or
Former Participant with respect to the Ensco UK Shares allocated to his
Individual Account under the Plan. If the Trustee does not receive such written
directions from a Participant or Former Participant, the Trustee shall not
tender or deliver in acceptance of the exchange offer any of the Ensco UK Shares
held in that Participant’s or Former Participant’s Individual Account.

(c) Cash Tender Offer. In connection with a cash tender offer for Ensco UK
Shares, a Participant or Former Participant may direct the Trustee to tender any
or all Ensco UK Shares held in the Participant’s or Former Participant’s
Individual Account. Any cash received by the Trustee as a result of such tender
shall be invested by the Trustee in such short-term interest bearing investments
as it deems appropriate pending direction from Participants and Former
Participants regarding the reinvestment of such cash in the Investment Funds
then available under the Plan.

(d) Exchange Offer. In connection with an exchange offer for Ensco UK Shares, a
Participant or Former Participant may direct the Trustee to deliver in
acceptance of the exchange offer any or all Ensco UK Shares held in the
Participant’s or Former Participant’s Individual Account. Any property received
by the Trustee in connection with such exchange shall be held by the Trustee in
separate accounts for the affected Participants and Former Participants pending
directions from them regarding the reinvestment of such property in the
Investment Funds that are available under the Plan.

(e) Tender and Exchange Offer. In connection with a combination tender and
exchange offer for Ensco UK Shares, a Participant or Former Participant may
direct the Trustee to tender and offer for exchange any or all Ensco UK Shares
held in the Participant’s or Former Participant’s Individual Account with any
cash received by the Trustee as a result of such tender treated as provided in
subsection (c) above and any property received by the Trustee in connection with
the exchange treated as provided in subsection (d) above.

(f) Revocation of Directions. A tender or exchange offer direction given by a
Participant or Former Participant may be revoked by the Participant or Former
Participant by completion of the form prescribed therefor by the Administrator,
provided such form is filed with the Trustee at least two business days prior to
the withdrawal-date-deadlines provided for in the regulations with respect to
tender or exchange offers prescribed by the Securities and Exchange Commission
or other applicable law.

(g) Best Efforts. The Trustee shall use its best efforts to effect on a uniform
and nondiscriminatory basis the sale or exchange of the Ensco UK Shares as
directed by the Participants and Former Participants. However, neither the
Administrator, the Committee nor the Trustee insures that all or any part of the
Ensco UK Shares directed by

 

-12-



--------------------------------------------------------------------------------

a Participant or Former Participant to be tendered or exchanged will be accepted
under the tender or exchange offer. Any such Ensco UK Shares not so accepted
shall remain in the Participant’s or Former Participant’s Individual Account and
the Participant or Former Participant shall continue to have the same rights
with respect to such Ensco UK Shares as he had immediately prior to the
Trustee’s tendering of the Ensco UK Shares.

(h) Conditional Obligations of the Trustee. Any obligation belonging to the
Trustee under the foregoing provisions of this Section 20.7 is conditional upon
the tender offer or exchange offer:

(i) not conflicting with, constituting a breach of, or contravening any
law, regulation, directive, judgment or order of any legislative, governmental
or supervisory body of the United Kingdom or the European Union; and

(ii) being carried out in compliance with any requirement to file a prospectus
or other filing with, or obtain prior consent, approval, authorization from,
or a license, order, registration, qualification or decree of any court or
governmental authority or agency or supervisory body.

If the conditions above are not met, the Trustee will not be required to perform
such obligation.

If a tender or exchange offer is made, the Administrator shall adopt such rules,
prescribe the use of such special administrative forms and procedures, delegate
such authority, take such action and execute such instruments or documents and
do every other act or thing as shall be necessary or in its judgment proper for
the implementation of this Section 20.7. All instructions from Participants and
Former Participants regarding a tender or exchange offer shall be maintained by
the Trustee to safeguard the confidentiality of the instructions.

Notwithstanding anything in the Plan to the contrary, in administering the
tendering or exchange of Ensco UK Shares pursuant to the applicable provisions
of the Plan, it is intended that the confidentiality of the tenders or
exchanges, as the case may be, made by Participants or Former Participants
pursuant to the provisions of the Plan shall be maintained by the Trustee as may
be contemplated by applicable law.

Between the “Termination Date,” as defined in Section 21.10, and the effective
date of the Merger, the provisions governing a tender offer made for Ensco ADSs
or Shares were specified in Section 20.7 of the Plan, as revised and restated
effective January 1, 2002, as it existed prior to being amended effective as of
the “Termination Date” by Amendment No. 2 thereto. Prior to the effective date
of the Merger, the provisions governing a tender offer made for the shares of
Company Stock or an offer to exchange securities of another company for the
shares of Company Stock were specified in section 21.7 of the Plan, as revised
and restated effective January 1, 1997, as it existed prior to being amended
effective as of the effective date of the Merger by Amendment No. 16 thereto.

 

-13-



--------------------------------------------------------------------------------

7. Section 21.10 of the Plan is hereby amended by adding the following new
sentence to the end thereof to read as follows:

On the “Termination Date” each issued and outstanding Ensco ADS, including each
such Ensco ADS allocated to the Individual Accounts of each Participant and
Former Participant, will be converted to one Ensco UK Share. The “Termination
Date” shall be the date fixed for termination of the Deposit Agreement, dated as
of September 29, 2009, among Ensco UK, Citibank, N.A., as Depositary, and the
holders and beneficial owners of the Ensco ADSs issued thereunder.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment No. 2 to be executed on the date first above
written.

 

ENSCO INTERNATIONAL INCORPORATED By:  

/s/ Douglas E. Hancock

  Douglas E. Hancock   Vice President and Treasurer

 

-15-